Citation Nr: 0013446	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1943 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  



REMAND

The veteran asserts that while he was serving on active duty 
as a pilot, he flew in an open cockpit airplane with no ear 
protection and was exposed to loud noises which caused his 
alleged current hearing loss and tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including sensorineural hearing loss, if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A current VA examination shows that the veteran presently has 
hearing loss as defined in 38 C.F.R. § 3.385 and acknowledges 
the veteran's report of tinnitus.  While the examiner 
reported the veteran's belief that his hearing loss and 
tinnitus were related to service, the examiner did not 
independently provide an opinion establishing a medical nexus 
between any current disability and service.  There is no 
other post-service medical evidence of record pertinent to 
this claim.  

In his application for VA disability compensation, the 
veteran asserted that he was treated for hearing disability 
by Dr. Petrinshin of Montclair, New Jersey in 1945 and by Dr. 
Lee in Caldwell, New Jersey in 1967.  The veteran's 
representative essentially asserts that these private medical 
records establish a basis for service connection.  The 
representative requests that these records be obtained and 
considered in conjunction with the service connection claims.  
The Board notes that although the veteran reported that Dr. 
Petrinshin is deceased, there is still a possibility that his 
records are still available.

The Board notes that in order to establish a well-grounded 
claim, the cited evidence would have to show that the veteran 
developed hearing loss to a compensable degree within one 
year of service and/or that the veteran's post-service 
hearing loss and tinnitus are related to his service.  Since 
the Board finds that the representative's argument basically 
asserts such allegations, the veteran must be provided notice 
that he should submit this evidence.  

The Board notes that the veteran has not currently submitted 
a well-grounded claim as there is no competent medical 
evidence establishing a nexus between current ear disability 
and service nor is there medical evidence of sensorineural 
hearing loss to a compensable degree within one year of 
service.  Caluza v. Brown, 7 Vet. App 498 (1995).  In Morton 
v. West, 12 Vet. App. 477 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  However, the Court has 
further indicated that the VA has a responsibility to 
"notify the claimant of the evidence necessary to complete 
the application," if it is incomplete.  38 U.S.C.A. 
§ 5103(a).  This duty arises before a well-grounded claim has 
been submitted.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Graves v. Brown, 8 Vet. App. 522 (1996).  If the veteran puts 
the VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim plausible and 
that such evidence had not been submitted with the 
application, the VA needs to advise the veteran this evidence 
is needed to complete his application.  If VA fails to so 
advise, it breaches the VA's duty under 5103(a).

In light of the foregoing and with consideration of the 
arguments of the veteran's representative, the Board finds 
that the RO should advise the veteran that if the private 
medical records provide a basis to establish service 
connection as indicated by his representative, he must submit 
this information as well as any other supporting information 
in support of his claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the veteran and 
advise him that if the private medical 
records he identified in his application 
for VA disability compensation, 
specifically, those of Drs. Petrinshin 
and Lee, provide a basis to establish 
service connection for bilateral hearing 
loss and tinnitus as indicated by his 
representative, he must submit this 
information as well as any other 
supporting information in support of his 
claim in order to establish a well-
grounded claim and service connection.  
The veteran should be informed that if 
the veteran fails to respond, the VA is 
under no duty to obtain any supporting 
private medical evidence absent the 
submission of a well-grounded claim per 
the directives of Morton.  

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




